DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the claims filed on August 8, 2022.
Claims 257, 274, and 275 have been amended.
Claims 258-278 are currently pending.
Claims 258-278 are currently rejected.

Response to Amendments
35 U.S.C. § 112
The claims have been amended to overcome the 35 U.S.C. § 112 rejection. Accordingly, the rejection has been withdrawn.
35 U.S.C. § 103
Applicant’s arguments with respect to claims 274 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Response to Arguments
35 U.S.C. § 103
Applicant's arguments filed on February 7, 2022 have been fully considered but they are not persuasive. The Applicant argues:
	Independent claim 257
“Patil describes a system that provides driver assistance comprising an ECU and an RSU communicatively coupled by a wireless communication network. The ECU and the RSU communicate by the wireless communication network. However, the RSU of Patil has no sensing capability and has no processing capability. In contrast, the processing capability in Patil is positioned on the vehicle ECU. Note that Patil’s ECU is on vehicle, whereas the claimed TCC/TCU is an infrastructure component. Patil does not teach or suggest that a communication module that receives vehicle-specific control instructions and a vehicle control module that controls a vehicle according to the vehicle-specific control instructions received from the RSU. In contrast, Patil discloses determining a position and/or an angle of a second vehicle by an on-board ECU.
More importantly, Patil does not teach a RSU network generates vehicle-specific control instructions — as noted by the Examiner. Moreover, Patil does not teach a TCC/TCU that generates vehicle-specific control instructions. The ECU of Patil receives weather and driving condition information, the ECU monitors the distance and relative velocity between vehicles, the ECU assesses the driving conditions, and the ECU controls a vehicle by providing instructions to a driver or by issuing control instructions. Thus, the ECU of Patil does not receive the control instructions from the RSU and the vehicle is not controlled according to the control instructions received from the RSU.
Mudalige does not cure the above identified deficiencies of Patil. In particular, Mudalige does not teach a TCC/TCU network that generates vehicle specific control instructions. The Examiner notes that a DSRC transceiver is being considered an RSU. However, Mudalige’s RSU or DSRC transceiver has no sensing capability, and has no processing capability. More importantly, it does not generate vehicle-specific control instructions.
…However, the control instructions in Mudalige are not generated from the intelligent roadside unit (RSU) and/or the traffic management system (TCC/TCU). Thus, Mudalige does not remedy the deficiencies of Patil.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The disclosures of Patil and Mudalige must be considered in their entirety (see MPEP 2141.02 Section VI). The claims merely recite “a roadside unit (RSU) network,” therefore it is only required that all of the elements within the network are capable of performing the recited functions. Considering the scope provided by the claim language, the RSU itself is not required to have sensing or processing capabilities, nor is it required to generate or transmit control instructions. Patil Fig. 1. was relied on in the previous Office Action and is again provided below.

    PNG
    media_image1.png
    650
    421
    media_image1.png
    Greyscale

Patil et al. Fig. 1
	Patil Fig. 1 illustrates a network environment that processes traffic data to provide vehicle driver assistance. An RSU 120 is depicted to be a communicatively integrated element in network environment 100; therefore, all the elements belonging to network environment 100 are part of the RSU network. As depicted in Fig. 1 and elaborated in Patil at least [0030], the electronic control unit (ECU) depicted as element 108 may be communicatively coupled to the RSU 120 via the wireless communication network 106. Patil [0036] states that “The ECU 108 may be further configured to access sensor data of the first vehicle 102a, or to communicate one or more control commands to other ECUs, components, or systems of the first vehicle 102a.” Patil [0049] further states that “the ECU 108 may control an automatic-drive of the first vehicle 102a on a travel path of the first vehicle 102a along the road portion 118. Further, the ECU 108 may be configured to transmit a message indicative of the control of the automatic-drive to an electronic device, such as a smartphone, of a human-navigator or driver (such as the driver 114) of the first vehicle 102a, via the wireless communication network 106. The first vehicle 102a may correspond to one of an autonomous vehicle, a semi-autonomous vehicle, and/or a non-autonomous vehicle.” The ECU 108 is a part of the network environment 100 and is therefore part of the RSU network. The ECU communicates with the RSU and generates control commands to the vehicle 102(a).  Therefore, Patil does teach that “the RSU network generates and provides vehicle specific control instructions,” as recited in the claims. The RSU network further contains image and audio capturing devices 110a to 110h and 112a and 112b, and that the ECU may comprise suitable logic configured to process the sensed data (see Patil [0035]). Therefore, Patil does teach that “the RSU network comprises a communications module, a sensing module, and a data processing module,” as recited in the claims.
	Furthermore, a TCC/TCU is not further defined in the claims or specification. Under its broadest reasonable interpretation, it is any unit that is capable of controlling at least one vehicle, to which Patil teaches the ECU configured to control vehicle navigation (Patil [0049]).

Dependent claims 258-259
The Applicant further argues:
“Mudalige does not teach a TCC/TCU that generates vehicle specific control instructions. As discussed above with respect to claim 257, Mudalige’s RSU or DSRC transceiver has no sensing capability, and has no processing capability. More importantly, it does not generate vehicle-specific control instructions. Therefore, the Mudalige does not teach all the functions of claim 258.

Patil describes a system that can access sensor data of the first vehicle and communicate between ECUs, components, or systems of the first vehicles. However, the
function of communication and accessing sensor data is limited between vehicles. In the
system claimed, not only vehicles but also infrastructure can communicate with each other and provide sensing data.

Furthermore, Patil’s system does not provide prediction and management function and decision-making functions as claimed in claim 259. Even for sensing function, Patil’s system can only access sensor data, rather than provide sensing function. In addition, Patil’s system is only for communicating commands to other ECUs rather than providing control instructions. Therefore, Patil does not teach all the features and functions of claim 259.

The Examiner has considered the Applicant’s arguments and respectfully traverses. Mudalige teaches a remote wireless communications system (50) that transmits signals to the vehicle (10). These signals are processed by the vehicle and used to facilitate control of the vehicle. The vehicle, which is in communication with the remote wireless communication system that utilizes DSRC (i.e., RSU), contains sensor devices 30 and 40 (see Mudalige at least [0054]). Therefore, the RSU network of Mudalige has sensing and processing capabilities and generates vehicle control instructions. As previously cited, Mudalige [0165] explicitly states that the DSRC signals, which are transmitted from the remote wireless communication system, may include motion commands. Therefore, Mudalige does teach the functions of claim 258. As presented, the disclosures of both Patil and Mudalige contain systems that communicate between a plurality of vehicles and road infrastructure.
Patil [0042] discloses determining traffic conditions associated with a travel path, providing the vehicle with warnings or alerts indicating predictive capabilities. Patil [0042] further discloses recommendations indicating decision-making capabilities.

Dependent claims 261-263
The Applicant further argues:
“For claim 261, Patil describes a system in which the first vehicle may select the second vehicle for tracking via a user interface of the infotainment system [0047]. However, managing vehicles by the interface in Patil’s system is limited by vehicles. The claimed system includes infrastructure and the cloud, which generates vehicle control instructions for individual vehicles as well. Therefore, Patil’s system does not teach all the features and functions of claim 261.

For claim 262, Mudalige describes a system that can review performance critical vehicle diagnostics before granting the new member joining the platoon. However, the diagnostic vehicle described in Madalige’s system is for the platooning control. In this application, the diagnosis of vehicles is conducted all the time, rather than limited in driving time like platooning situations, which is for “intelligent fuel-saving driving, and intelligent charging and/or refueling (claim 262).” Therefore, Mudalige’s system cannot teach all the features and functions of claim 262.

For claim 263, Mudalige describes a system that can share real-time information. However, the information sharing in Mudalige’s system is only among vehicles, and does not include the cloud and the infrastructure (RSU, TCC/TCU). Moreover, Mudalige describes platooning of the school bus only. However, the system in this application includes serval types of large vehicles, consisting of an oversize vehicle, an overweight vehicle, a vehicle transporting special goods, a scheduled vehicle, a delivery vehicle, and an emergency vehicle, which is not restricted to school bus. Therefore, Mudalige does not teach all the features and functions of claim 263.

The Examiner has considered the Applicant’s arguments and respectfully traverses. Claim 261 does not describe how the interactive interface is integrated with the alleged infrastructure. Therefore, claim 261 is examined on its own merit. As previously cited, Patil [0047] includes a user interface that allows the user to track a relative position of a second vehicle with respect to the first vehicle. The second vehicle may be less than a pre-specified threshold distance away from the first vehicle, causing the first vehicle to generate an audio warning, thereby managing vehicle platoons under its broadest reasonable interpretation.

Dependent claims 267
The Applicant further argues:
“Mudalige does not teach the use of a TCC/TCU or a RSU to generate vehicle specific control instructions. Therefore, Mudalige does not teach all the features and functions of claim 267.

The Examiner has considered the Applicant’s arguments and respectfully traverses. Claim 267 recites a list of elements (a) and/or (b) through (h). “And/or” indicates that only one of the elements is required to perform the function of claim 267. As previously cited, Mudalige [0165] teaches command for vehicle longitudinal speed control and lateral steering control of vehicles controlled in platoons (also see Mudalige [0174]), as described in element (a). Therefore, Mudalige teaches the features and functions of claim 267.

Dependent claims 270-271
The Applicant further argues:
“For claim 270, Patil describes a system that provides an accident warning. However, Patil’s system provides accident warning based on vehicles instead of the system components like the claimed RSU and TCC/TCU. In this application, not only the vehicle but also the system (including RSU, TCC/TCU, and cloud) provides warning and notifications related to an emergency or incident. Therefore, Patil does not teach all the functions of claim 270.

For claim 271, although Patil describes a network environment including RSU, the RSU or TCC in Patil does not generate any control instructions for vehicles. Therefore, Patil does not teach all the functions of claim 271.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. Claim 270 does not positively recite specifically how the RSU and TCC/TCU are integrated. As previously explained, claim 257, from which claims 270 and 271 depend, only recites an RSU network, which includes all components communicatively coupled to the RSU. The system according to claim 270 is merely configured to perform (a), (b), (c), and/or (d). “And/or” only requires that one of listed elements is performed; therefore, the prior art is only required to teach one of the listed elements. Patil teaches element (c) in [0022] by providing in-vehicle alerts including accident warnings.

Dependent claims 273-274
The Applicant further argues:
“However, Mudalige does not teach that the switch of the driving modes is supported and operated by any system-level decision-making based on the collaboration of connected and automated vehicles and intelligent roadside units. A combination of Patil and Mudalige with AV-only technologies, fails to render the claimed system-based based approach to switching driving modes of claim 273 prima facie obvious.

The Examiner has considered the Applicant’s arguments and respectfully traverses. Claim 273 merely recites “The system of claim 257 configured to switch a platoon vehicle from automated driving mode to non-automated driving mode and/or to reorganize a platoon of automated and/or non-automated vehicles.” “And/or” only requires one of the two listed limitations to be performed. As previously cited, Mudalige [0005] and [0087] do teach the reorganization of a platoon.
As mentioned in addressing claim 257, the claims do not positively recite an RSU that is solely responsible for generating vehicle-specific control instructions. Rather, the claims recite an “RSU network,” which includes an ECU that controls the vehicle. See Patil [0122] and [0057] as previously cited.

Dependent claims 260 and 272
The Applicant further argues:
“For claims 260 and 272, Mudalige teaches that vehicles can be controlled under autonomous and semi-autonomous modes. However, Mudalige does not teach how the dedicated lane or non-dedicated lane are defined based on heavy vehicles. In addition, Mudalige only mentions the virtual school bus formation method, which is different from the  automated heavy vehicles in this application. Thus, Mudalige fails to render claim 260 prima facie obvious.

Furthermore, although Taylor describes a navigation and location system to monitor and manage physical rates of spatial positional change from vehicular locational movements (See e.g., Taylor paragraph [0033]), the dedicated lane(s) disclosed by Taylor are limited to lane(s) for commercial trucking, school, and public buses; only lanes with geographic positional data can be shared by vehicles (See e.g., Taylor paragraph [0061]). In contrast, the claimed dedicated lane(s) are equipped with the roadside unit (RSU) network, and the control instructions provided by the TCC/TCU or the RSU can control the vehicles on the dedicated lane(s), which are not disclosed by Taylor. Therefore, dedicated lane(s) shared by automated heavy and light vehicles in this application are distinctly different from the lane isolation definitions disclosed by Taylor. Therefore, the combination of Patil, Mudalige, and Taylor fails to render claims 260 and 272 prima facie obvious.

The Examiner has considered the Applicant’s arguments and respectfully traverses. Claim 260 does not teach dedicated or non-dedicated lanes defined based on heavy vehicles. Rather, the claim merely recites “dedicated lane(s) shared by automated heavy vehicles” and “non-dedicated lane(s) shared by automated and human-driven vehicles.” Therefore, it is merely required that the roads are capable of shared by automated heavy vehicles (e.g., follower/leader bus formations) and automated and human-driven vehicles (lane keeping of autonomously, semi-autonomously, or manually driven vehicles) (see Mudalige [0005] and [0070], respectively).

Dependent claim 276
The Applicant further argues:
“For claim 276, Patil teaches a system to provide driver assistance comprising an ECU and an RSU communicatively coupled by a wireless communication network. However, Patil does not teach or suggest that a communication module receives vehicle-specific control instructions from an RSU or a TCC/TCU so that a vehicle control module controls a vehicle according to the vehicle-specific control instructions received from the RSU or the TCC/TCU. Patil also does not describe how to use an RSU to detect a blind spot.

Furthermore, the dedicated lane(s) disclosed by Taylor are limited to lane(s) for commercial trucking, school, and public buses. Only lanes with geographic positional data can be shared by vehicles (See e.g., Taylor paragraph [0061]). In contrast, the claimed dedicated lane(s) are equipped with the roadside unit (RSU) network, and the control instructions provided by the TCC/TCU or the RSU are used to control the vehicles on the dedicated lane(s), which are not disclosed by Taylor. Therefore, dedicated lane(s) shared by automated heavy and light vehicles in this application are distinct from the lane isolation definitions disclosed by Taylor. As such, the combination of Patil, Mudalige, and Taylor fails to render claim 276 prima facie obvious.

The Examiner has considered the Applicant’s arguments and respectfully traverses. Claim 276 contains a list of (a), (b), and/or (c). “And/or” only requires that one of the three limitations is performed. Patil teaches (c) in [0108] as previously cited.
Claim 276 does not positively recite how the TCC/TCU or RSU are integrated with the dedicated lane(s) besides mere data collection. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicles of Patil to be heavy vehicles, which is taught by Taylor in at least [0061], as previously cited.

Dependent claims 264-266, 268-269, and 275
The Applicant argues:
“The materials and passengers pre-screening technology disclosed by Yagesh is limited to a conventional shipment and passenger identification and management system, which is only utilized in weighing stations, toll plazas, seaports, airports, and rail yards. Yagesh’s teaching only focuses on monitoring and regulating without disclosing the claimed automatic vehicle controls.

Although the detection disclosed by Yagesh also consists of hazardous material, Yagesh mainly focuses on the identification number or code given by the TITDN system (See e.g., Yagesh paragraph [0088]), which operates differently from the vehicle OBU or RSU sensor in this application. Thus, Patil in combination with Mudalige and Yagesh does not teach all claim features of claim 264.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The claims do not positively recite automatic vehicle controls. The scope of the claims merely encompass a system for monitoring and regulating traffic control, where the vehicles may be automated and human-driven. Yagesh does teach monitoring and managing the transit (i.e., traffic) of hazardous materials when transported via vehicles in shipments. Yagesh encompasses monitoring and regulation of traffic and is analogous prior art; therefore, the teachings of Yagesh may be combined with that of Patil and Mudalige.

The Applicant further argues:
“With reference to claim 265, Patil discloses that a cloud server may be configured to store information received from one or more vehicles, which is different from the automatic vehicle control using the cloud server to generate control instruction as disclosed in this application. Moreover, the system disclosed by Yagesh could only monitor the transmission of HazMat cargos. As described in this application, the oversize vehicle information and hazardous vehicle information are collected from the sensing function, sent to a special information center, and shared through the cloud platform. Thus, Patil in combination with Mudalige and Yagesh does not teach all claim features of claim 265.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The claims do not recite language to reflect the alleged “automatic vehicle control using the cloud server to generate control instructions,” argued by the Applicant. Claim 265 merely recites “The system of claim 264 wherein oversize vehicle information and/or vehicle hazardous goods information is collected from said sensing function, sent to a special information center, and shared through the cloud platform.” As previously cited, Patil [0033] teaches a cloud server that receives vehicle information, and Yagesh supplements Patil and teaches the monitoring the transmission of hazardous material in [0041], as previously cited. 

The Applicant further argues:
“For claims 266, 268-269 and 275, the route planning for heavy vehicle or vehicles transporting hazardous goods is integrated with a TCC/TCU or an RSU to generate and provide vehicle-specific control instructions including vehicle longitudinal and lateral speed, acceleration, and movement, and angular movement, which is different from the route selection in Patil in combination with Mudalige and Yagesh. 

For claim 266, Yagesh discloses that the routes can be the best time, least mileage, or only available (tunnel restrictions, overpass height limitations, etc.) and can be utilized as a base to track spatial or time deviations. However, this technology only provides vehicle tracking ability for vehicles transporting hazardous goods. It does not teach how to use a TCC/TCU or an RSU to generate and send control instructions for individual vehicles (vehicle’s longitudinal and lateral speed, acceleration, and movement, and angular movement). For example, Yagesh cannot ensure other vehicles obtain special CAV vehicles’ routing and dispatching information and take related avoidance actions based on such information. Thus, Patil in combination with Mudalige and Yagesh does not teach all claim features of claim 266.”

As explained above, the claims do not encompass using specifically an RSU to generate vehicle control instructions; therefore, the prior art is not required to teach this element. Yagesh teaches a central service provider that remotely monitors and regulates transportation of hazardous materials (i.e., the vehicles that they are shipped in). Yagesh [0009] was previously cited and discloses optimizing route selection, which can be utilized to track deviations. Utilizing a route indicates that a vehicle has been dispatched on it. The claim language does not reflect ensuring other vehicles obtain special CAV vehicle information.


The Applicant further argues:

“For claim 268, Yagesh discloses that the system and method provide an integrated knowledge management system specifically configured for the tracking, monitoring and management of hazardous materials while in transit. However, the tracking mechanism is different from methods disclosed in this application, which use the vehicle OBU and RSU network to generate and send control instructions for individual vehicles, including vehicle’s longitudinal and lateral speed, acceleration, and movement, and angular movement. As detailed in this application, special sensing and processing methods are installed in the RSU and OBU (see paragraph [0112]). Thus, the sensing and tracking maneuver is completed not only at the vehicle side but also by the RSU and TCC/TCU networks. Additionally, Yagesh is limited to traditional routing plans, and does not teach methods for the automated driving using RSU or TCC/TCU as disclosed in this application. Consequently, Patil in combination with Mudalige and Yagesh does not teach all claim features of claim 268.

For claim 275, Patil discloses that the infotainment system may include a built-in GPS system that may detect GPS coordinates of the current location of the first vehicle. The ECU may receive information associated with weather and driving conditions associated with a location around the road portion from the infotainment system. In addition, Yagesh discloses that the present invention provides systems and processes for the monitoring and/or regulation of transportation, and particularly for the transportation of critical cargo such as materials categorized as hazardous materials. However, the claimed system utilizes the information from a high-definition map to generate and send control instructions for individual vehicles, including vehicle’s longitudinal and lateral speed, acceleration, and movement, and angular movement, and operation orders for heavy vehicles. Yagesh does not classify types of cargo, while the types of critical cargo in this application contain hazardous materials and non-hazardous, temperature-sensitive, and emergency delivery requirements cargo. Thus, Patil in combination with Mudalige and Yagesh does not teach all claim features of claim 275.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The claim language does not reflect “special sensing and processing methods [that] are installed in the RSU and OBU.” As previously explained, the claims merely recite an “RSU network” to perform such functions, wherein a network may comprise vehicles and infrastructure that the RSU is connected to. Further, the claims do not disclose a method for automated driving, as argued. The claims also do not disclose classifying types of cargo, but merely states that the cargo is one or more of hazardous, non-hazardous, temperature sensitive, and/or has a time of delivery requirement.

Dependent claim 269
The Applicant further argues:
“However, Keshavamurthy does not teach the automated driving that uses vehicle-specific control instructions generated by an RSU or a TCC/TCU as claimed. The route planning methods for heavy vehicle or vehicles transporting hazardous goods in this application are vehicle-specific and generated based on TCC/TCU or RSU, which is different from the route planner in Keshavamurthy. As such, Keshavamurthy does not remedy the deficiency of Patil in combination with Mudalige, Yagesh. Therefore, the combination fails to render claim 269 prima facie obvious.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. Claim 269 does not claim automated driving vehicle-specific control instructions generated by an RSU or a TCC/TCU. Claim 269 is treated on its own merit and recites “The system of claim 268 wherein said hazard transportation management function implements a route planning algorithm for transport vehicles comprising travel cost, traffic, and road condition.” Keshavamurthy is used as a prior art reference in addressing claim 269 as the disclosure teaches a route planner and training engine (i.e., algorithm) and uses navigation-related data to reflect the states of the roadways. Keshavamurthy is analogous prior art because it encompasses using a roadside infrastructure that communicates with connected vehicles. Therefore, the teachings of Keshavamurthy may be combined with those of Patil, Mudalige, and Yagesh.

Dependent claims 277-278
The Applicant further argues:
“For claim 277 and 278, Khorasani only discloses vehicle sensor data processing and does not disclose roadside sensor data processing by using an RSU as claimed. Khorasani does teach using information gathered from roadside beacons to assist in the automation of navigation (see, Khorasani Col. 7 Line 9-18), but the roadside beacons are not RSUs that generate roadside sensor data, and the roadside beacons cannot provide the accurate sensing data provided by an RSU. As described in this application, the RSU provides more accurate and wide-range sensing data to enhance the vehicle’s sensing abilities, especially for sensing the blind spot. For example, the RSU sensors use lidar, video camera, radar to detect vehicles and their surroundings. However, the roadside beacons in Khorasani do not include these functions. In addition, the roadside beacons cannot generate vehicle-specific control instructions as an RSU does in this application.

Khorasani also does not teach the limitation of the confidence value from multiple data sources and its usage in blind spot detection, as claimed in claim 277. In addition, Khorasani does not teach the limitations of the displayed fused data from multiple sources (road and vehicle) on a screen in the vehicle, as described in claim 278. The data sources that provide confidence value in claims 277 and 278 are from both OBU (vehicle side) and RSU (intelligent roadside), and the confidence value focuses on identifying blind spots using the blind spot detection function. In other words, the data sources that provide confidence value in claims 277 and 278 are from both OBU (vehicle side) and RSU (intelligent roadside), and the confidence value focuses on identifying blind spots using the blind spot detection function.

The Examiner has considered the Applicant’s arguments and respectfully traverses. The claims of the instant application do not recite that the RSUs generate roadside sensor data, as previously explained. The claims also do not recite RSUs that provide accurate sensing data. Therefore, it is not required by the prior art to teach these elements. 
Khorasani explicitly teaches calculating a confidence value using sensor data from one or more sensors, the one or more sensors being the multiple data sources (see Khorasani at least Col. 1 Lines 61-65, Col. 7 Lines 9-18, and Col. 9 Line 60 - Col. 10 Line 2, as previously cited). Khorasani Col. 14 Lines 34-38, as previously cited, teaches that the confidence value may be relatively high, and that the sensors may be used to configure blind spot detectors. Therefore, the high confidence value may be used in blind spot detection. 
Khorasani Col. 2 Lines 4-9 is previously cited and explicitly discloses the receiving of data from one or more sensors to display a scene. Further, Khorasani Col. 9 Line 60 - Col. 10 Line 2 is also previously cited and explicitly states that “sensor data 502 may be raw sensor data, and/or processed sensor data (e.g., fused sensor data via 400).” Therefore, Khorasani does teach fused data from multiple sources.

For these reasons, the Examiner maintains the previous prior art rejection. The citations within the rejection have been reorganized for clarity.

Claim Objections
Claims 262, 264-268, 270, 273, and 275-276 are objected to because of the following informalities:
These claims recite “and/or” in a manner that makes the performance of limitations by the claims to be ambiguous. The Examiner suggests replacing this to recite “and” or “or”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 257-259, 261-263, 267, 270-271, and 273 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (U.S. Patent Application Publication No. 20180053413 and hereinafter, “Patil”) in view of Mudalige (U.S. Patent Application Publication No. 20100256852).

Regarding claim 257, Patil teaches a vehicle operations and control system for controlling special vehicles, said system comprising:
a) a roadside unit (RSU) network that receives data from special vehicles, detects traffic conditions, and sends control instructions to special vehicles; wherein the RSU network comprises a communications module, a sensing module, and a data processing module;
Patil [0030] discloses “The ECU 108 may be communicatively coupled to the two or more audio-input devices 110a to 110h and the one or more image-capturing devices 112a to 112b, directly or indirectly via an in-vehicle network of the first vehicle 102a. In accordance with an embodiment, the ECU 108 may be communicatively coupled to the RSU 120, via the wireless communication network 106.”
Patil [0031] discloses “The wireless communication network 106 may also be used for a vehicle to infrastructure (V2I) communication between one of the plurality of vehicles 102 and the RSU 120.”
Patil [0034] discloses “The wireless communication network 106 may include a medium through which the first vehicle 102a may communicate with the RSU 120, the cloud server 104, and/or one or more other vehicles, such as the second vehicle 102b.”
b) a Traffic Control Unit (TCU) and Traffic Control Center (TCC) network that processes information and traffic operations instructions and provides control instructions to special vehicles;
Patil [0036] discloses “The ECU 108 may be further configured to access sensor data of the first vehicle 102a, or to communicate one or more control commands to other ECUs, components, or systems of the first vehicle 102a.”
Patil [0063] discloses “Examples of the wired and wireless communication protocols for the in-vehicle network 222 may include, but are not limited to, a vehicle area network (VAN), a CAN bus, Domestic Digital Bus (D2B), Time-Triggered Protocol (TTP)…”
c) a vehicle comprising an onboard unit (OBU); 
Patil [0059] discloses “The powertrain control system 214 may refer to an onboard computer of the first vehicle 102a that controls operations of an engine and a transmission system of the first vehicle 102a. The powertrain control system 214 may control the engine's ignition, fuel injection, emission systems, and/or operations of the transmission system (such as automatic transmission system) and the braking system 218.”
d) a cloud-based platform configured to provide information and computing services
Patil [0109] discloses “For instance, the ECU 108 may transmit the statistical data in real time or periodically to the cloud server 104, via the wireless communication network 106. In accordance with an embodiment, the transmission of the statistical data to the cloud server 104 may be via the RSU 120 installed along the road portion 118 (of FIG. 1). Alternatively, the ECU 108 may transmit the statistical data directly to the cloud server 104.”
Patil Fig. 1 depicts that the cloud server 104 may communicate with RSU 120, further described in Patil [0030].

    PNG
    media_image2.png
    667
    440
    media_image2.png
    Greyscale

wherein said TCC and TCU are automatic or semi-automated computational modules that provide data gathering, information processing, network optimization, and traffic control; 
Patil [0063] discloses “Examples of the wired and wireless communication protocols for the in-vehicle network 222 may include, but are not limited to, a vehicle area network (VAN), a CAN bus, Domestic Digital Bus (D2B), Time-Triggered Protocol (TTP)…”
The Examiner notes that a Time-Triggered Protocol operates on a time basis and is therefore at least semi-automated.
While Patil does not expressly teach:
the RSU network generates and provides vehicle specific control instructions including vehicle longitudinal and lateral speed, acceleration, and movement, and angular movement
and generate and provide vehicle specific control instructions including vehicle longitudinal and lateral speed, acceleration, and movement, and angular movement;
and wherein said vehicle operations and control system is configured to provide individual special vehicles with detailed and control instructions for vehicle following, lane changing, and route guidance
However, Mudalige teaches:
the RSU network generates and provides vehicle specific control instructions including vehicle longitudinal and lateral speed, acceleration, and movement, and angular movement
Mudalige [0165] discloses “The autonomous system architecture 600 depicted augments operation of the exemplary system described in FIG. 16, including autonomous controller 410, a motor controller 430, a GPS device 135, and a DSRC system 440, with additional components described including a manual drive system 610, allowing operator control of the vehicle… One having ordinary skill in the art will appreciate that signals commonly occurring over the CAN include motion commands: speed profiles, steering/yaw rate; vehicle signals: current speed, longitudinal acceleration, lateral acceleration, yaw rate, brake status, wheel speeds, wheel positions, and battery voltage; and system signals including communicative heartbeats. Additionally, an ethernet connection is described between vehicle interface module 620 and autonomous controller 410.”
and generate and provide vehicle specific control instructions including vehicle longitudinal and lateral speed, acceleration, and movement, and angular movement;
Mudalige [0165] discloses “The autonomous system architecture 600 depicted augments operation of the exemplary system described in FIG. 16, including autonomous controller 410, a motor controller 430, a GPS device 135, and a DSRC system 440, with additional components described including a manual drive system 610, allowing operator control of the vehicle… One having ordinary skill in the art will appreciate that signals commonly occurring over the CAN include motion commands: speed profiles, steering/yaw rate; vehicle signals: current speed, longitudinal acceleration, lateral acceleration, yaw rate, brake status, wheel speeds, wheel positions, and battery voltage; and system signals including communicative heartbeats. Additionally, an ethernet connection is described between vehicle interface module 620 and autonomous controller 410.”
The Examiner notes that a DSRC transceiver is an RSU.
and wherein said vehicle operations and control system is configured to provide individual special vehicles with detailed and time-sensitive control instructions for vehicle following, lane changing, and route guidance
Mudalige [0093] discloses “If the requesting vehicle does not receive any response from the Leader Vehicle within a timeout period (e.g., 100 ms), an exemplary requirement can require the requestor to repeat the request message and wait for response two more times.”
Mudalige [0128] discloses “Autonomous controller 410 including a processor can be operated in a Leader Vehicle, receiving data from each of the Follower Vehicles through DSRC system 440, GPS data from GPS device 135, and any other required information, and controller 410 performs the necessary calculations to determine appropriate control commands to each of the Follower Vehicles. These commands can then be sent to the Follower Vehicles through DSRC device 440. Similarly, autonomous controller 410 can be operated in a Follower Vehicle, receiving instructions from a Leader Vehicle through DSRC system 440 and issuing commands to vehicle control systems according to the received instructions…Motor controller 430 receives control messages from autonomous controller 410 and HMI device 420, and issues commands to electric motors providing motive force and steering control to the vehicle.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control disclosed in Patil to incorporate vehicle longitudinal and lateral speed, acceleration, and movement, and angular movement, as taught by Mudalige, “to determine a position of the vehicle become more accurate and calculations capable of real-time operation” (Mudalige [0110]).

Regarding claim 258, Patil in combination with Mudalige teaches the system of claim 257 wherein Mudalige teaches said system that:
controls a special vehicle chosen from the group consisting of an oversize vehicle, an overweight vehicle, a vehicle transporting special goods, a scheduled vehicle, a delivery vehicle, and an emergency vehicle.  
Mudalige [0083] discloses “The vehicle may be configured to advertise its willingness to create a formation as a Leader Vehicle and/or join a formation as Follower Vehicle. This willingness may be specified in terms of specific other vehicles; a defined grouping of vehicles, such as a group for a specific human family; or classes of formations. Classes of formations can include virtual school bus formations and common commute formations.”
by sending control instructions including vehicle's longitudinal and lateral speed, acceleration, and movement, and angular movement.
Mudalige [0165] discloses “The autonomous system architecture 600 depicted augments operation of the exemplary system described in FIG. 16, including autonomous controller 410, a motor controller 430, a GPS device 135, and a DSRC system 440, with additional components described including a manual drive system 610, allowing operator control of the vehicle… One having ordinary skill in the art will appreciate that signals commonly occurring over the CAN include motion commands: speed profiles, steering/yaw rate; vehicle signals: current speed, longitudinal acceleration, lateral acceleration, yaw rate, brake status, wheel speeds, wheel positions, and battery voltage; and system signals including communicative heartbeats. Additionally, an ethernet connection is described between vehicle interface module 620 and autonomous controller 410.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control disclosed in Patil to incorporate vehicle longitudinal and lateral speed, acceleration, and movement, and angular movement, as taught by Mudalige, “to determine a position of the vehicle become more accurate and calculations capable of real-time operation” (Mudalige [0110]).

Regarding claim 259, Patil in combination with Mudalige teaches the system of claim 257 wherein Patil teaches said system is configured to:
provide sensing functions, transportation behavior prediction and management functions, planning and decision-making functions, and vehicle control functions by using the RSU, the OBU, the TCU and TCC, and the cloud-based platform.
Patil [0030] discloses “The ECU 108 may be communicatively coupled to the two or more audio-input devices 110a to 110h and the one or more image-capturing devices 112a to 112b, directly or indirectly via an in-vehicle network of the first vehicle 102a. In accordance with an embodiment, the ECU 108 may be communicatively coupled to the RSU 120, via the wireless communication network 106.”
Patil [0036] discloses “The ECU 108 may be further configured to access sensor data of the first vehicle 102a, or to communicate one or more control commands to other ECUs, components, or systems of the first vehicle 102a.”

Regarding claim 261, Patil in combination with Mudalige teaches the system of claim 257 comprising:
an interactive interface configured to manage vehicle platoons.  
Patil [0047] discloses “For instance, the driver 114 of the first vehicle 102a may select the second vehicle 102b for tracking via a user interface of the infotainment system, such as via a touch-based user interface provided on a display screen of the infotainment system. The relative position of the second vehicle 102b may be tracked with respect to the first vehicle 102a based on an audio and/or one or more images captured from the second vehicle 102b by the one or more sensors of the first vehicle 102a.”

Regarding claim 262, Patil in combination with Mudalige teaches the system of claim 257 wherein Mudalige teaches said cloud platform is configured to:
provide methods for fleet maintenance comprising remote vehicle diagnostics, intelligent fuel-saving driving, and intelligent charging and/or refueling.  
Mudalige [0098] discloses “The Leader Vehicle may also check the joining vehicle braking capabilities and reviews performance critical vehicle diagnostics before granting the new member to join the platoon.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connected vehicles of Patil to incorporate vehicle diagnostics, as taught by Mudalige, to avoid stranding a following vehicle that is falling behind (Mudalige [0098]).

Regarding claim 263, Patil in combination with Mudalige teaches the system of claim 257 wherein Mudalige teaches said cloud platform is configured to support:
real-time information exchange and sharing among vehicles, cloud, and infrastructure;
Mudalige [0110] discloses “Methods as described in FIG. 12 improve the driving experience, including methods to automatically control the vehicle in the presence of likely collision conditions and driver convenience. However, as control methods including methods to determine a position of the vehicle become more accurate and calculations capable of real-time operation in tightly formed platoons…”
analyze vehicle conditions comprising a vehicle characteristic that is one or more of overlength, overheight, overweight, oversize, turning radius, moving uphill, moving downhill, acceleration, deceleration, blind spot, and carrying hazardous goods.  
Mudalige [0083] discloses “The vehicle may be configured to advertise its willingness to create a formation as a Leader Vehicle and/or join a formation as Follower Vehicle. This willingness may be specified in terms of specific other vehicles; a defined grouping of vehicles, such as a group for a specific human family; or classes of formations. Classes of formations can include virtual school bus formations and common commute formations.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Patil to incorporate an oversized vehicle, as taught by Mudalige, to cater to platoons of larger vehicles and improved bus formation.

Regarding claim 267, Patil in combination with Mudalige teaches the system of claim 259 wherein Mudalige teaches the said transportation behavior prediction and management function is configured to provide:
longitudinal control of one or more vehicles, wherein said longitudinal control comprises controlling automated heavy vehicle platoons, automated heavy and light vehicle platoons, and automated and manual vehicle platoons, and said longitudinal control instructions include vehicle longitudinal speed, acceleration, deceleration, and movement;  b) a freight priority management system for controlling heavy vehicle priority levels to reduce the acceleration and deceleration of automated vehicles and/or for providing smooth traffic movement on dedicated and/or non- dedicated lanes; c) weight loading monitoring for one or more vehicles, wherein said weight loading monitoring comprises use of an artificial intelligence-based vehicle loading technology, cargo weight and packing volume information, and/or vehicle specification information; d) special event notifications comprising information for goods type, serial number, delivery station, loading vehicle location, unloading vehicle location, shipper, consignee, vehicle number, and loading quantity; e) incident detection comprising monitoring status of tires, status of braking components, and status of sensors; ) manage oversize and/or overweight (OSOW) vehicles; to provide routing services for OSOW vehicles; g) provide permitting services for OSOW vehicles, wherein said permitting services comprise applying for permits, paying for permits, and receiving approved routes based on road system constraints and the intended vehicle and load characteristics; and/or h) provide route planning and guidance to vehicles comprising providing vehicles with routes and schedules according to vehicle length, height, load weight, axis number, origin, and destination.  
Mudalige [0165] discloses “There are two main control commands generated by autonomous control system namely the "Speed Profile" command for vehicle longitudinal speed control, and the "Steering/Yaw Rate" command for vehicle lateral steering control.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control disclosed in Patil to incorporate vehicle longitudinal and lateral speed, acceleration, and movement, and angular movement, as taught by Mudalige, “to determine a position of the vehicle become more accurate and calculations capable of real-time operation” (Mudalige [0110]).

Regarding claim 270, Patil in combination with Mudalige teaches the system of claim 257 further comprising a heavy vehicle emergency and incident management system configured to:
identify and detect heavy vehicles involved in an emergency or incident; b) analyze and evaluate an emergency or incident; c) provide warnings and notifications related to an emergency or incident; and/or d) provide heavy vehicle control strategies by sending control instructions including vehicle's longitudinal and lateral speed, acceleration, and movement, and angular movement for emergency and incident response and action plans.  
Patil [0022] discloses “In accordance with an embodiment, the in-vehicle alert may additionally or alternatively be reproduced via the second set of audio-output devices based on a traffic situation associated with a travel path of the first vehicle. Examples of the in-vehicle alert may further include, but not limited to, an accident warning, a driving-maneuver instruction, a speed-change recommendation, a vehicle-overtake recommendation, a lane-change recommendation, driving-condition information, an obstacle warning, and/or a selected vehicle tracking.”

Regarding claim 271, Patil in combination with Mudalige teaches the system of claim 257 configured to:
provide detection, warning, and control functions for a special vehicle on specific road segments and wherein a TCC provides vehicle related control strategies by sending control instructions including vehicle's longitudinal and lateral speed, acceleration, and movement, and angular movement based on information comprising site-specific road environment information.  
Patil [0029] discloses “The network environment 100 may include a plurality of vehicles 102, a cloud server 104, a wireless communication network 106, and one or more users. The plurality of vehicles 102 may include a first vehicle 102a and one or more other vehicles, such as a second vehicle 102b. There is further shown an electronic control unit (ECU) 108, two or more audio-input devices 110a to 110h, image-capturing devices 112a to 112b in the first vehicle 102a. The one or more users may include a driver 114 associated with the first vehicle 102a, and another driver 116 associated with the second vehicle 102b. The plurality of vehicles 102 may traverse along a road portion 118. There is further shown a road side unit (RSU) 120.”

Regarding claim 273, Patil in combination with Mudalige teaches the system of claim 257, wherein Mudalige teaches the system configured to:
switch a platoon vehicle from automated driving mode to non-automated driving mode and/or to reorganize a platoon of automated and/or non-automated vehicles.
Mudalige [0005] discloses “Autonomous or semi-autonomous control methods are known, wherein a vehicle is equipped with devices capable of locating the vehicle to the road and to other traffic on the road and control methods are employed to augment or substitute driver control of the vehicle.”
Mudalige [0087] discloses “…the Leader Vehicle may reorganize the formation to improve accessibility by the new vehicle by negotiating with the current formation participants to take new positions.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connected automated vehicles of Patil to explicitly state the reorganization of a platoon, as taught by Mudalige, because “Platooning allows the vehicles to achieve a number of beneficial results, including increased fuel efficiency, collision risk mitigation, freeing the driver to focus attention away from the road, increased efficiency in urban traffic density and control, and other benefits” (Mudalige [0072]).

Claims 260, 272, and 276 are rejected under 35 U.S.C. 103 as being unpatentable over Patil and Mudalige, further in view of Taylor (U.S. Patent Application Publication No. 20170337813).

Regarding claim 260, Patil in combination with Mudalige teaches the system of claim 257 further comprising one or more highway lanes and said system is configured to provide:
dedicated lane(s) shared by automated heavy vehicles
Mudalige [0005] discloses “Autonomous or semi-autonomous control methods are known, wherein a vehicle is equipped with devices capable of locating the vehicle to the road and to other traffic on the road and control methods are employed to augment or substitute driver control of the vehicle.”
Mudalige [0083] discloses “Classes of formations can include virtual school bus formations and common commute formations.”
non-dedicated lane(s) shared by automated and human-driven vehicles.  
Mudalige [0070] discloses “Vehicle 310, vehicle 320, and vehicle 330 are traveling in lane 300 defined by lane markers 305A and 305B… Vehicle 320 is utilizing a radar signal to determine a range to vehicle 310, useful, for example, in an ACC application, and vehicle 320 is additionally utilizing known methods to establish an estimated position within the lane and determine lane keeping boundaries 325A and 325B… Vehicle 330 can be operated manually…”

Patil in combination with Mudalige does not teach the further limitation howeverTaylor teaches:
dedicated lane(s) for automated heavy vehicles separated from dedicated lane(s) for automated, light vehicles;
Taylor [0061] discloses “Informatics collected, includes calculable recommended traffic congestion options for alternate routes, emergency and/or dignitary vehicle travel variables and Dedicated Lane Isolation for commercial trucking and/or school busses and similar transit vehicles, maintaining secure protected trajectory.”
Taylor [0239] discloses “…comparative analytical data with each type of vehicles capabilities to navigate either autonomously, semi-autonomous or manually…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road portions in Patil to incorporate dedicated lanes for automated heavy vehicles, as taught in Taylor, to achieve a “less dense traffic resulting in a safer network” (Taylor [0012]).

Regarding claim 272, Patil in combination with Mudalige and Taylor teaches the system of claim 257, wherein Taylor teaches the system configured to:
implement a method comprising managing heavy vehicles and small vehicles on dedicated lanes and non-dedicated lanes.
Taylor [0061] discloses “Informatics collected, includes calculable recommended traffic congestion options for alternate routes, emergency and/or dignitary vehicle travel variables and Dedicated Lane Isolation for commercial trucking and/or school busses and similar transit vehicles, maintaining secure protected trajectory.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road portions in Patil to incorporate dedicated lanes for automated heavy vehicles, as taught in Taylor, to achieve a “less dense traffic resulting in a safer network” (Taylor [0012]).

Regarding claim 276, Patil in combination with Mudalige and Taylor teaches the system of claim 257 configured to provide a blind spot detection function for heavy vehicles, wherein Patil further teaches: 
data collected by the RSU and OBU are used to determine a road status and vehicle environment status to provide sensing coverage of blind spots for heavy vehicles in dedicated lanes; b) the RSU network performs a heterogeneous data fusion of multiple data sources to determine a road status and vehicle environment status to provide sensing coverage of blind spots for heavy vehicles in dedicated lanes; and/or c) data collected by the RSU and OBU are used to minimize and/or eliminate blind spots for …vehicles…, and wherein the RSU detection of blind spots complements or replaces the vehicle detection of blind spots when the vehicle sensing is blocked by obstacles including road infrastructure, buildings, trees, other vehicles, and weather events. 
Patil [0108] discloses “The ECU 108 may still determine the distance between the first vehicle 102a and the second vehicle 102b by use of the TDOA and/or triangulation techniques, based on the captured indirect sound of the second vehicle 102b, as explained above. Hence, even in cases where the second vehicle 102b may not be directly visible or when the second vehicle 102b may lie in a driving blind spot of the driver 114, the second vehicle 102b may be detected and located.”
Patil [0123] discloses “…the ECU 108 may also display messages related to the in-vehicle alerts through the display screen 210. The messages may include the weather and driving condition information received from the cloud server 104, in addition to an indication of the assessed adverse driving condition.”
While Patil does not expressly teach:
heavy vehicles in dedicated lanes
Patil in combination with Taylor teaches:
heavy vehicles in dedicated lanes
Taylor [0061] discloses “Informatics collected, includes calculable recommended traffic congestion options for alternate routes, emergency and/or dignitary vehicle travel variables and Dedicated Lane Isolation for commercial trucking and/or school busses and similar transit vehicles, maintaining secure protected trajectory.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road portions in Patil to incorporate dedicated lanes for automated heavy vehicles, as taught in Taylor, to achieve a “less dense traffic resulting in a safer network” (Taylor [0012]).

Claims 264-266, 268-269, and 274-275 are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Mudalige, further in view of Yagesh et al. (U.S. Patent Application Publication No. 20030171939 and hereinafter, “Yagesh”).

Regarding claim 264, Patil in combination with Mudalige and Yagesh teaches the system of claim 259 wherein Yagesh teaches said sensing function that comprises:
sensing overheight, overwidth, and/or overlength vehicles using a vision sensor; using a pressure sensor and/or weigh-in-motion device; and/or using a geometric leveling method, a GPS elevation fitting method, and/or a GPS geoid refinement method; and/or b) sensing vehicles transporting hazardous goods using a vehicle OBU or chemical sensors.  
See Yagesh [0086] discloses “An important key feature of the system of a preferred embodiment detection module is its rules-based threat detection logic. Remotely possible threat scenarios have been modeled and have established a set of knowledge-management and decision-making rules such that an emerging threat may be detected in virtually real time…”
The Examiner notes that the threat may be a hazardous material shipment as discussed in at least Yagesh [0015].
Yagesh [0069] discloses “Thus, both the positional sensor data availability and communications link availability in the [Truck-Trailer Thread Identification-Detection-Notification (TTIDN)] system are of a very high order.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor data disclosed in Patil to incorporate sensing hazardous materials, as taught in Yagesh, as to “to make shipments safe with a minimal sacrifice of the individual freedom to drive a truck full of HazMat wherever and whenever the notion strikes” (see Yagesh [0160]).

Regarding claim 265, Patil in combination with Mudalige and Yagesh teaches the system of claim 264 wherein Patil further teaches:
Vehicle information shared through the cloud platform
Patil [0033] discloses “The cloud server 104 may be configured to store information received from the one or more vehicles…”
Patil in combination with Yagesh teaches:
oversize vehicle information and/or vehicle hazardous goods information is collected from said sensing function, sent to a special information center
Yagesh [0041] discloses “The present system can easily be made to monitor the transmission of HazMat cargos through multimodal transit…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor data disclosed in Patil to include hazardous material information shared on a cloud platform “to gather this disparately sourced information into a single repository to establish a baseline for tracking these hazardous materials loads, not only on the nation's highways, but on other carrier assets as well” (see Yagesh [0004]). 

Regarding claim 266, Patil in combination with Mudalige and Yagesh teaches the system of claim 257 wherein: said Yagesh further teaches the system that is further configured to:  
plan routes and dispatch vehicles transporting hazardous goods; and/or b) transmit route and dispatch information for vehicles transporting hazardous goods to other vehicles.  
Yagesh [0009] discloses “These routes can be best time, least mileage, or only available (tunnel restrictions, overpass height limitations, etc.) and can be utilized as a base to track spatial or time deviations.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the travel path disclosed in Patil to incorporate planning routes for vehicles transporting hazardous goods “to make shipments safe with a minimal sacrifice of the individual freedom to drive a truck full of HazMat wherever and whenever the notion strikes” (see Yagesh [0160]).

Regarding claim 268, Patil in combination with Mudalige and Yagesh teaches the system of claim 257 further configured to:
provide a hazard transportation management function, wherein a vehicle transporting a hazard is: a) identified with an electronic tag providing information comprising the type of hazard, vehicle origin, vehicle destination, and vehicle license and/or permit; and/or b) tracked by a vehicle OBU and/or RSU network from vehicle origin to vehicle destination.  
Yagesh, Abstract, discloses “The system and method provides an integrated knowledge management system specifically configured for the tracking, monitoring and management of hazardous materials while in transit and permits real-time tracking using GPS (Global Positioning System) and GIS (Geographic Information System) technology…”
Yagesh [0009] discloses “Vehicle tracking technology in the trucking industry has been available for some time now. Onboard Computers (OBCs) from companies such as XATA have been paired with fleet mobile communication providers such as HighwayMaster (now @Track Communications) to offer a voice and data communications capability combined with satellite-based GPS vehicle location technologies.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the onboard computer disclosed in Patil to incorporate a hazard transportation management function, as taught in Yagesh, to “to establish a baseline for tracking these hazardous materials loads, not only on the nation's highways, [and] on other carrier assets as well” (see Yagesh [0004]). 


Regarding claim 274, Patil in combination with Mudalige teaches the system of claim 257 configured to:
provide safety and efficiency functions for heavy vehicle operations and control by sending control instructions including vehicle's longitudinal and lateral speed, acceleration, and movement, and angular movement under adverse weather conditions
Patil [0122] discloses “In accordance with an embodiment, the ECU 108 may receive information associated with weather and driving conditions associated with a location around the road portion 1106 from the infotainment system 208. The infotainment system 208 may receive the aforementioned information from the cloud server 104, via one of the RSUs (such as the RSU 120) that may be positioned along the road portion 1106, over the wireless communication network 106…Based on the determined weather condition, the ECU 108 may generate distinct virtual sounds that may be reproduced by the first set of audio-output devices 226a and 226b for the driver 114. The driver 114 may then be instructed to reduce the speed of first vehicle 102a or take other suitable action.”
wherein said heavy vehicle operations and control comprises use of: information from a high-definition map and location service and a site-specific road weather and pavement condition information service; and…
Patil [0057] discloses “the infotainment system 208 may include a built-in GPS system that may detect GPS co-ordinates of a current location of the first vehicle…”
Patil [0122] discloses “In accordance with an embodiment, the ECU 108 may receive information associated with weather and driving conditions associated with a location around the road portion 1106 from the infotainment system 208.”
The combination of Patil and Mudalige does not expressly teach:
…b) information describing a type of hazardous goods transported by a heavy vehicle.  
However, Yagesh teaches:
…b) information describing a type of hazardous goods transported by a heavy vehicle
Yagesh [0028] discloses “The present invention provides systems and processes for the monitoring and/or regulation of transportation, and particularly for the transportation of critical cargo such as materials categorized as hazardous materials…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicles of Patil to incorporate that the vehicle cargo can include hazardous materials “to make shipments safe with a minimal sacrifice of the individual freedom to drive a truck full of HazMat wherever and whenever the notion strikes” (see Yagesh [0160]).

Regarding claim 275, Patil in combination with Mudalige and Yagesh teaches the system of claim 274 wherein Patil further teaches:
said safety and efficiency functions provide a heavy vehicle routing and schedule service comprising use of site-specific road weather information and information for the type of cargo
Patil [0057] discloses “the infotainment system 208 may include a built-in GPS system that may detect GPS co-ordinates of a current location of the first vehicle…”
Patil [0122] discloses “In accordance with an embodiment, the ECU 108 may receive information associated with weather and driving conditions associated with a location around the road portion 1106 from the infotainment system 208.”
Patil in combination with Yagesh teaches:
wherein the type of cargo is one or more of hazardous, non-hazardous, temperature sensitive, and/or has a time of delivery requirement wherein temperature sensitive means that the condition of the goods alters in response to temperature, and time of delivery requirement represents a time that the goods are required to deliver at.
Yagesh [0028] discloses “The present invention provides systems and processes for the monitoring and/or regulation of transportation, and particularly for the transportation of critical cargo such as materials categorized as hazardous materials…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicles of Patil to incorporate that the vehicle cargo can include hazardous materials “to make shipments safe with a minimal sacrifice of the individual freedom to drive a truck full of HazMat wherever and whenever the notion strikes” (see Yagesh [0160]).

Claim 269 is rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Mudalige and Yagesh, further in view of Keshavamurthy et al. (U.S. Patent Application Publication No. 20190316919 and hereinafter, “Keshavamurthy”).

Regarding claim 269, Patil in combination with Mudalige, Yagesh, and Keshavamurthy teaches the system of claim 268 wherein Keshavamurthy further teaches:
said hazard transportation management function implements a route planning algorithm for transport vehicles comprising travel cost, traffic, and road condition.  
Keshavamurthy [0062] discloses “ As depicted, the centralized navigation engine 120 may include a route planner 202, although it should be understood that the centralized navigation engine 120 may include additional components such as, but not limited to, a training engine, an encryption/decryption engine, etc., and/or these various components may be combined into a single engine or divided into additional engines.”
Keshavamurthy [0070] discloses “The other navigation-related data may include data reflecting roadway congestion, accidents, closures, construction, capacity, expected load, weather, etc., such as but not limited to, roadway maps, historical traffic data for the roadway, construction data, current traffic data for the roadway, weather information about the state of the weather along the roadway, emergency responder data, etc., produce optimized reflection of the states of the roadways.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Patil, Mudalige, and Yagesh to incorporate a route planning algorithm, as taught by Keshavamurthy, so that “the routes computed have higher fidelity (are more accurate, are more frequently updated to reflect current conditions, etc.). This helps to ensure that drivers and/or autonomous control systems have the best possible route information, which results in a better, more efficient travel experience” (Keshavamurthy [0013]).

Claims 277-278 are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Mudalige and Taylor, further in view of Khorasani. (U.S. Patent No. 9855894, and hereinafter, “Khorasani”).

Regarding claim 277, Patil in combination with Mudalige, Taylor, teaches the system of 276 but does not teach the further limitation, however Khorasani wherein teaches that the system obtains:
a confidence value associated with data provided by the RSU network;
Khorasani Col. 1 Lines 61-65 discloses “…wherein the processing apparatus comprises a probability processing module configured to process the sensor data to calculate a sensor confidence value representing an estimated accuracy for at least one of the one or more sensors…”
Khorasani Col. 7 Lines 9-18 discloses “If configured as a cooperative adaptive cruise control system, the module 214 further extends the automation of navigation by using information gathered from fixed infrastructure such as satellites and roadside beacons…”
a confidence value associated with data provided by an OBU; 
Khorasani Col. 9 Line 60 - Col. 10 Line 2 discloses “…performing probability processing on sensor data to establish a confidence factor, wherein the confidence factor result may be used for graphical rendering and display under an illustrative embodiment. In this example, sensor data 502 may be raw sensor data, and/or processed sensor data (e.g., fused sensor data via 400). The sensor data 502 may be subjected to probability processing via module 504, where a processor (e.g., 107) may determine a confidence value for individual sensors, and/or a confidence value for a collective group of sensors.”
Khorasani Col. 7 Lines 64-65 discloses “Vehicle (e.g., 101) information/data is also obtained from the on-board sensors 304…”
the system uses the data associated with the higher confidence value to identify blind spots using the blind spot detection function.  
See Khorasani Col. 6 Lines 14-19 disclose “Blind spot detectors 204A, 204B may be configured using sensors, such as surround view sensors (202A, 202B), and/or be equipped with independent sensors that use imaging and/or electromagnetic waves to detect other vehicles and/or objects present in the vehicle's blind spot.”
Khorasani Col. 14 Lines 34-38 disclose “In the example of FIG. 8A, the sensor confidence value is shown as being relatively high, which results in the rendering of a volumetric fog 804A that is relatively transparent and not dense, indicating to the driver that the sensor confidence is relatively high.”
The Examiner notes that the high-confidence rendering can be applied to the blind spot detection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the RSU sensor data and route planning disclosed in Patil in combination with Mudalige, Taylor to incorporate a confidence value and blind spot detection, as taught in Khorasani, in order to “avoid collisions and accidents by offering technologies that alert the driver to potential problems, or to avoid collisions by implementing safeguards and taking over control of the vehicle” (see Khorasani Col. 1 Lines 20-23).

Regarding claim 278, Patil in combination with Mudalige, Taylor, and Khorasani teaches the system of claim 270 wherein Khorasani further teaches:
road and vehicle condition data from multiple sources are fused with blind spot information for display on a screen installed in the vehicle for use by a (driver to observe all the directions around the vehicle.   
Khorasani Col. 2 Lines 4-9 disclose “receiving sensor data from one or more sensors, wherein the sensor data relating to at least one of a vehicle operating characteristic and/or a driving environment; displaying a scene, via a vehicle display, comprising one or more images associated with the sensor data…”
Khorasani Col. 6 Lines 14-19 disclose “Blind spot detectors 204A, 204B may be configured using sensors, such as surround view sensors (202A, 202B), and/or be equipped with independent sensors that use imaging and/or electromagnetic waves to detect other vehicles and/or objects present in the vehicle's blind spot.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the environment data disclosed in Patil to incorporate blind spot information to “allow a driver to make more informed decisions regarding sensor information and therefore provide for a more robust and more safe driving experience” (see Khorasani Col. 11 Lines 52-54). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662        

/IG T AN/Primary Examiner, Art Unit 3662